Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Trust Supplement dated 1-07-09 to the current Prospectus dated May 1, 2008 Global Allocation Trust The section Average Annual Total Returns for the Period Ended 12/31/07 is amended to add the following new index: One Year Since Inception Combined Index 2 (E) 11.04% 14.33% (E) Combined Index 2(E) is an unmanaged index complied by UBS Global Asset Management and is constructed as follows: 65% MSCI All-Country World Index (ACWI) and 35% Barclay Capital Global Aggregate Bond Index.
